DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2021 and 12/23/2021 were filed after the mailing date of the Non-Final Office Action on 05/13/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 11/09/2021. Claims 2-15, 17, and 19-24 are considered in this office action. Claims 3-4, 7, 10, 12-15, and 19-21 have been amended. Claims 22-24 have been added. Claims 1, 16, and 18 have been canceled. Claims 2-15, 17, and 19-24 are pending examination. Objections to claims 15 and 21 and the 35 U.S.C. 112(b) rejections of claims 10-13 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitations of the claims

Applicant’s argument A. with respect to the amended claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 2016/0185421 A1).
Regarding claim 23, Komatsu discloses “A bicycle manual control device configured to issue at least two electrical-electronic commands to at least one piece of bicycle equipment, the bicycle manual control device comprising at least one manual actuation member, wherein the bicycle manual control device includes an emitter of a signal identifying a single model of the bicycle manual control device independent on which electrical-electronic command is issued (Fig. 1 and Par. [0045] lines 3-4 teaches a bicycle operating system 12 comprises an operating device 14 and an operating device 16; Fig. 2 14 and 16 includes an operating switch SW11 and SW12, a signal controller SC1 and SC2, and a wireless transmitter WT1 and WT2, respectively, where the signal controller SC1/SC2 generates a pairing demand signal (indicative of the identifying information including the model number (Par. [0074] lines 9-12 and Par. [0075] lines 2-3)) in response to an input operation of the operating switch SW11/SW12 received from the user and the wireless transmitter WT1/WT2 wirelessly transmits the pairing demand signal to a bicycle component to establish communication with the bicycle component; Par. [0052] lines 1-5 teaches the bicycle operating system 12 comprises a transmission controller TC1 and a transmission controller TC2 as the bicycle component; Par. [0063] lines 2-12 and Par. [0066] lines 2-12 teaches the operating device 14 and 16 includes a shift operating switch US1 and US2, respectively, and a shift operating switch DS1 and DS2, respectively, which are electrically connected to the signal controller SC1 and the signal controller SC2, respectively, where the shift operating switch US1/US2 receives an upshift operating input from the user and the shift operating switch DS1/DS2 receives a downshift operation input from the user; Par. [0064] lines 6-11 and Par. [0067] lines 6-11 teaches the signal controller SC1/SC2 generates an upshift signal (first electrical-electronic command) in response to the input upshift operation of the shift operating switch US1/US2 and generates a downshift signal (second electrical-electronic command in response to the input downshift operation of the shift operating switch DS1/DS2; Par. [0065] lines 1-3 and Par. [0068] lines 1-3 WT1 and WT2 wirelessly transmit the shift signal to the wireless receiver WR1 and WR2, respectively, of the transmission controller TC1 and TC2, respectively (i.e. the signal controller SC1/SC2 issues the pairing command signal with the identifying model information independent of whether the upshift command signal or the downshift command signal is issued))”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 21, 2-3, 10, 12, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2016/0185421 A1) in view of Miglioranza (US 9,469,376 B2).
Regarding claim 21, Komatsu teaches “A bicycle manual control device (Fig. 1 and Par. [0045] lines 3-4 teaches bicycle operating system 12 comprises operating device 14 and operating device 16) for controlling a piece of bicycle equipment by issuing at least one electrical-electronic command to the piece of bicycle equipment (Par. [0052] lines 3-5 and Par. [0056] lines 5-9 teaches the bicycle operating system 12 comprises a transmission controller TC1 and a transmission controller TC2 as the bicycle component, where TC1 and TC2 is configured to control transmission device TM1 and TM2, respectively, to shift speed stages; Par. [0069] lines 1-5 teaches the transmission controller TC1 is configured to control the first transmission device TM1 to shift speed stages in response to the shift signal from at least one of the operating devices 14 and 16), the bicycle manual control device comprising: at least one manual actuation member (Par. [0063] lines 2-4 teaches the operating device 14 includes a shift operating switch US1 and a shift operating switch DS1); an emitter that generates a model identification signal that identifies the manual control device as one of a plurality of manual control devices that are all of a same model and transmits the model identification signal to a controller of the piece of bicycle equipment (Par. [0074] lines 1-5 and 9-12 teaches the signal controller SC1 and SC2 is configured to store identifying information relating to the operating device 14 and 16, respectively, where the identifying information includes a device identification (ID) such as a model number of each of the operating devices 14 and 16; Par. [0075] lines 1-7 teaches the signal controller SC1 includes a wireless transmitted WT1 and generates a pairing demand signal indicative of the identifying information; and Par. [0077] lines 1-5 teaches the transmission controller TC1 includes a control device CD1 that identifies the operating device 14 based on the pairing demand signal received by the wireless receiver WR1); wherein, upon actuation, the at least one manual actuation member generates the at least one electrical-electronic command to the piece of equipment so that the piece of equipment is operated by the controller according to the specific set of operating parameters (Par. [0064] lines 1-5 and Par. [0065] lines 1-3 teaches the signal controller SC1 generates a shift signal in response to the input shift operation of the shift operating switch US1 and DS1, where the shift signal is wirelessly transmitted by the wireless transmitter WT1 to the wireless receiver WR1 of the transmission controller TC1; Par. [0110] lines 8-13 teaches the signal controller SC1 generates a mode signal indicative of the shifting mode (specific set of operating parameters) selected via a mode selector 50 WT1 to each of the transmission controllers TC1 and TC2)”, however Komatsu does not explicitly teach “the model identification signal being associated with a specific set of operating parameters for the piece of bicycle equipment; the specific set of operating parameters differing according to the model identified by the model identification signal”.
	From the same field of endeavor, Miglioranza teaches “the model identification signal being associated with a specific set of operating parameters for the piece of bicycle equipment; the specific set of operating parameters differing according to the model identified by the model identification signal (Col. 4 lines 40-47 teaches a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model identification signal and checks if it is in possession of a table of command values suitable for the derailleur model (implying that control electronics are associated with a specific set of operating parameters, and the operating parameters are associated with and differ according to a model identification signal))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Komatsu to incorporate the teachings of Miglioranza to associate the model identification signal taught by Komatsu with a specific set of operating parameters which differ according to the model as taught by Miglioranza.

Regarding claim 2, the combination of Komatsu and Miglioranza teaches all the limitations of claim 21 above, and further teaches “wherein the emitter is a microprocessor (Komatsu, Fig. 2 teaches the operating device 14 includes the signal controller SC1 which comprises a processor PR11 and memory M11)”.
Regarding claim 3, the combination of Komatsu and Miglioranza teaches all the limitations of claim 21 above, and further teaches “wherein the bicycle manual control device is configured to emit said model identification signal and to issue said at least one electrical-electronic command on a common output at different times (Komatsu, Par. [0064] lines 1-5 and Par. [0065] lines 11-14 teaches the signal controller SC1 generates a shift signal in response to the input shift operation of the shift operating switch US1 and DS1, where the wireless transmitter WT1 superimposes the shift signal on carrier waves using a predetermined wireless protocol to generate wireless signals indicative of the input shift operation; Par. [0075] lines 1-7 teaches the signal controller SC1 generates the pairing demand signal indicative of the identifying information in response to the input operation of the operating switch SW11, where the wireless transmitter WT1 superimposes the pairing demand signal on carrier waves using the predetermined wireless communication protocol to transmit the pairing demand signal as wireless signals)”.
Regarding claim 10, the combination of Komatsu and Miglioranza teaches all the limitations of claim 3 above, and further teaches “wherein the model identification signal takes up at most two values according to a predefined identification pattern, said values corresponding to the values of said common output in the absence or presence of said at least one electrical-electronic command (Miglioranza, Column 3, Lines 18-27)”
Regarding claim 12, the combination of Komatsu and Miglioranza teaches all the limitations of claim 21 above, and further teaches “A bicycle on-board electronic system comprising at least one manual control device according to claim 21 (see claim 21 rejection above), at least one piece of bicycle equipment (Komatsu, Par. [0052] lines 3-5 teaches a transmission controller TC1 and a transmission controller TC2 as the bicycle component), and a controller (Komatsu, Fig. 2 teaches transmission controller TC1 and TC2 including control device CD1 and CD2, respectively, which comprise processor PR21 and PR22, respectively, and memory M21 and M22, respectively) wherein the controller is configured to receive the identification signal and select the specific set of operating parameters of the piece of equipment corresponding to said self-identification signal, to drive the piece of equipment (Komatsu, Par. [0077] lines 1-5 teaches the transmission controller TC1 includes control device CD1 that identifies the operating device 14 based on the pairing demand signal WR1) (Miglioranza, Col. 4 lines 40-47 teaches a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model identification signal and checks if it is in possession of a table of command values suitable for the derailleur model which it uses to drive the derailleur (implying that control electronics are associated with a specific set of operating parameters, and the operating parameters are associated with and differ according to a model identification signal))”.
Regarding claim 17, the combination of Komatsu and Miglioranza teaches all the limitations of claim 21 above, and further teaches “wherein the emitter is a microprocessor programmable once only (Komatsu, Par. [0049] lines 1-8 teaches the signal controller SC1 includes a processor PR11 and a read-only or random-access memory M11, it is implied that since the microcomputer comes with various programs it needs only be programmed once)”.
Regarding claim 22, the combination of Komatsu and Miglioranza teaches all the limitations of claim 12 above, and further teaches “wherein the piece of equipment is a derailleur (Komatsu, Par. [0057] lines 2-5 teaches the first transmission device TM1 is a rear derailleur and the second transmission device TM2 is a front derailleur), and the specific set of operating parameters is selected as a table of nominal command values for the derailleur and the derailleur is driven according to the selected table of nominal command values (Miglioranza, Col. 4 lines 40-47 teaches a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model identification signal and checks if it is in possession of a table of command values suitable for the derailleur model which are selected and used to drive the derailleur (implying that control electronics are associated with a specific set of operating parameters, and the operating parameters are associated with and differ according to a model identification signal))”.

Claims 4, 13-15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2016/0185421 A1) in view of Miglioranza (US 9,469,376 B2) and further in view of Kato et al. (US 2017/0012455 A1).
Regarding claim 4, the combination of Komatsu and Miglioranza teaches all the limitations of claim 21 above, however the combination of Komatsu and Miglioranza does not explicitly teach “wherein the bicycle manual control device is configured to receive a model interrogation signal, and to emit said model identification signal in response thereto”.
	From the same field of endeavor, Kato teaches “wherein the bicycle manual control device is configured to receive a model interrogation signal, and to emit the said model identification signal in response thereto (Par. [0079] lines 6-8 teaches the rear shift device B10 wirelessly outputs the pairing demand signal (model interrogation signal) to the shift operating device B20; Par. [0081] lines 1-8 teaches the shift operating device B20 wirelessly receives B20 to the rear shift device B10 in response to receiving the pairing demand signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu and Miglioranza to incorporate the teachings of Kato to have the bicycle manual control device taught by the combination of Komatsu and Miglioranza receive a model interrogation signal and emit the model identification signal in response as taught by Kato.
	The motivation for doing so would be to ensure the pairing is occurring between appropriate pairing partners (Kato, Par. [0081] lines 2-4).
Regarding claim 13, the combination of Komatsu and Miglioranza teaches all the limitations of claim 12 above, however the combination of Komatsu and Miglioranza does not explicitly teach “wherein the controller is configured to emit an interrogation signal, and the emitter of the model identification signal is configured to emit the model identification signal upon receiving the interrogation signal”.
	From the same field of endeavor, Kato teaches “wherein the controller is configured to emit an interrogation signal, and the emitter of the model identification signal is configured to emit the model identification signal upon receiving the interrogation signal (Par. [0079] lines 6-8 teaches the rear shift device B10 wirelessly outputs the pairing demand signal (model interrogation signal) to the B20; Par. [0081] lines 1-8 teaches the shift operating device B20 wirelessly receives the pairing demand signal, and wirelessly outputs pairing information that includes identification information data of the shift operating device B20 to the rear shift device B10 in response to receiving the pairing demand signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu and Miglioranza to incorporate the teachings of Kato to have the controller taught by the combination of Komatsu and Miglioranza emit a model interrogation signal as taught by Kato and have the emitter taught by the combination of Komatsu and Miglioranza emit the model identification signal in response to receiving the interrogation signal as taught by Kato.
	The motivation for doing so would be to ensure the pairing is occurring between appropriate pairing partners (Kato, Par. [0081] lines 2-4).
Regarding claim 14, Komatsu teaches “A bicycle electromechanical derailleur comprising a controller (Fig. 2 and Par. [0056] lines 5-9 teaches the transmission controller TC1 comprising control device CD1 controls a first transmission device TM1 to shift speed stages and the transmission controller TC2 comprising control device CD2 controls a second transmission device TM2 to shift speed stages; Par. [0057] lines 2-6 teaches the first transmission device TM1 is a rear derailleur and the second transmission device TM2 is a front configured to carry out the steps of: if receiving a model identification signal from the manual control device that identifies the manual control device as one of a plurality of manual control devices that are all of a same model, selecting a table of nominal command values associated with the electromechanical derailleur to drive the electromechanical derailleur (Fig. 2 and Par. [0111] lines 5-11 teaches in a case where the operating device 14 is identified (via pairing demand signal indicative of the identifying information including the model number (Par. [0074] lines 9-12 and Par. [0075] lines 2-3)) by the control device CD1 in the pairing mode of the transmission controller TC1, the control device CD1 determines whether the shift signal received by the wireless receiver WR1 of the transmission controller TC1 is transmitted from the wireless transmitter WT1 of the operating device 14; and Par. [0113] lines 1-5 teaches the control device CD1 controls at least one transmission device to shift speed stages (implying a selection of a table of nominal values command values associated with the transmission device, such as the shift table in Fig. 7) based on the shift signal in a case where it is determined that the shift signal is transmitted from the wireless transmitter (WT1) of the operating device (14) which is identified by the control device CD1)”, however Komatsu does not explicitly teach the controller “interrogating a manual control device”; the manual control device “is associated with a specific set of operating parameters associated with the electromechanical derailleur”; and selecting a table of nominal command values from a plurality of tables and based on the model identified by the model identification signal”.
	From the same field of endeavor, Kato teaches the controller “interrogating a manual control device (Par. [0079] lines 6-8 teaches the rear shift device B10 wirelessly outputs the pairing demand signal (model interrogation signal) to the shift operating device B20; Par. [0081] lines 1-8 teaches the shift operating device B20 wirelessly receives the pairing demand signal, and wirelessly outputs pairing information that includes identification information data of the shift operating device B20 to the rear shift device B10 in response to receiving the pairing demand signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Komatsu to incorporate the teachings of Kato to have the controller taught by Komatsu interrogate a manual control device as taught by Kato.
	The motivation for doing so would be to ensure the pairing is occurring between appropriate pairing partners (Kato, Par. [0081] lines 2-4).
	However, the combination of Komatsu and Kato above does not explicitly teach the manual control device “is associated with a specific set of operating parameters associated with the electromechanical derailleur” and selecting a table of nominal command values associated with the derailleur “from a plurality of tables and based on the model identified by the model identification signal”.
is associated with a specific set of operating parameters associated with the electromechanical derailleur” and selecting a table of nominal command values associated with the derailleur “from a plurality of tables and based on the model identified by the model identification signal (Col. 4 lines 40-47 teaches a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model identification signal and checks if it is in possession of a table of command values suitable for the derailleur model (implying that control electronics are associated with a specific set of operating parameters, and the operating parameters are associated with and differ according to the model identification signal) and if so, selects that table of command values to use to drive the derailleur (i.e. selects the table of command values based on the model identified by the model identification signal))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu and Kato to incorporate the teachings of Miglioranza to associate the manual control device taught by the combination of Komatsu and Kato with a specific set of operating parameters as taught by Miglioranza and have the controller select a table of nominal command values taught by the combination of Komatsu and Kato from a plurality of tables and based on the model identified by the model identification signal as taught by Miglioranza.

Regarding claim 15, Komatsu teaches “A configuration method of a bicycle electronic system comprising the steps of: if a model identification signal having a predetermined pattern that identifies the manual control device as one of a plurality of manual control devices that are all of a same model is received from the manual control device, qualifying the manual control device as a self-identifying manual control device, otherwise, qualifying the manual control device as a non-self-identifying manual control device (Fig. 2 and Par. [0085] lines 1-4 teaches the control device CD1 of the transmission controller TC1 identifies the operating device 14 based on the pairing demand signal received by the wireless receiver WR1; Par. [0086] liens 1-5 teaches the wireless receiver WR1 receives the wireless signal indicating the identifying information (including model number (Par. [0074] lines 10-12) of the operating device 14 and the control device CD1 stores the reference ID data and reference signal patterns corresponding to the reference ID data in the memory M21 in advance; Par. [0087] lines 1-6 teaches the control device CD1 compares the identifying information of the operating device 14 with the reference ID data and determines, among the reference signal WR1; and Par. [0088] lines 1-4 teaches the control device CD1 interprets, using the target signal pattern, the wireless signals transmitted from the wireless transmitter WT1 as separate signals transmitted from other devices (i.e. qualifies manual control device as “self-identifying” when the received signal matches the target signal pattern determined from the model identification information, and qualifies other manual control devices whose signals don’t match the target pattern as “non-self-identifying”))”, however Komatsu does not explicitly teach “interrogating a manual control device” and “configuring a piece of equipment of the bicycle electronic system differently depending on whether the manual control device is qualified as a self-identifying manual control device or as a non-self-identifying manual control device by selecting a standard set of operating parameters for the piece of bicycle equipment when the manual control device is qualified as a non-self-identifying manual control device or a modified set of operating parameters for the piece of bicycle equipment when the manual control device is qualified as a self-identifying manual control device”.
	From the same field of endeavor, Kato teaches the controller “interrogating a manual control device (Par. [0079] lines 6-8 teaches the rear shift device B10 wirelessly outputs the pairing demand signal (model interrogation signal) to the shift operating device B20; Par. [0081] lines 1-8 teaches the shift operating device B20 wirelessly receives the pairing demand signal, and wirelessly outputs pairing B20 to the rear shift device B10 in response to receiving the pairing demand signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Komatsu to incorporate the teachings of Kato to have the controller taught by Komatsu interrogate a manual control device as taught by Kato.
	The motivation for doing so would be to ensure the pairing is occurring between appropriate pairing partners (Kato, Par. [0081] lines 2-4).
	However, the combination of Komatsu and Kato does not explicitly teach “configuring a piece of equipment of the bicycle electronic system differently depending on whether the manual control device is qualified as a self-identifying manual control device or as a non-self-identifying manual control device by selecting a standard set of operating parameters for the piece of bicycle equipment when the manual control device is qualified as a non-self-identifying manual control device or a modified set of operating parameters for the piece of bicycle equipment when the manual control device is qualified as a self-identifying manual control device”.
	From the same field of endeavor, Miglioranza teaches “configuring a piece of equipment of the bicycle electronic system differently depending on whether the manual control device is qualified as a self-identifying manual control device or as a non-self-identifying manual control device by selecting a standard set of operating parameters for the piece of bicycle equipment when the manual control device is qualified as a non-self-identifying manual control device or a modified set of operating parameters for the piece of bicycle equipment when the manual control device is qualified as a self-identifying manual control device (Col. 4 lines 46-55 teaches a recognition step of the derailleur model mounted in the electronic bicycle system and outputs a value of a Set variable (i.e. recognizes device is qualified as self-identifying or non-self-identifying and outputs an associated Set variable), then the system checks for the available set of parameters or table of command values correlated to the value of the variable Set (i.e. selects sets of operating parameters (including standard or modified) from a table of command values associated with a self-identifying device and a non-self-identifying device))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu and Kato to incorporate the teachings of Miglioranza to include in the method taught by the combination of Komatsu and Kato configuring the piece of bicycle equipment with different sets of operating parameters depending on the qualification of the piece of bicycle equipment as taught by Miglioranza.
	The motivation for doing so would be so that the part of an electronic bicycle system intended for recognizing the derailleur does not need to be redesigned for future systems, which will simply have an increasing number of sets of parameters enabled (Miglioranza, Col. 
Regarding claim 24, Komatsu teaches “A configuration method of a bicycle electronic gearshift, comprising the steps of: receiving from the manual control device a model identification signal that identifies the manual control device as one of a plurality of manual control devices that are all of the same model”, however Komatsu does not explicitly teach “interrogating the control device” and “selecting a set of operating parameters of a derailleur controlled by the manual control device based on a model identified by the model identification signal, so that the derailleur is controlled differently depending on the model of the manual control device which is present in the electronic system”.
	From the same field of endeavor, Kato teaches “interrogating a manual control device (Par. [0079] lines 6-8 teaches the rear shift device B10 wirelessly outputs the pairing demand signal (model interrogation signal) to the shift operating device B20; Par. [0081] lines 1-8 teaches the shift operating device B20 wirelessly receives the pairing demand signal, and wirelessly outputs pairing information that includes identification information data of the shift operating device B20 to the rear shift device B10 in response to receiving the pairing demand signal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Komatsu to incorporate the teachings of Kato to 
	The motivation for doing so would be to ensure the pairing is occurring between appropriate pairing partners (Kato, Par. [0081] lines 2-4).
	However, the combination of Komatsu and Kato does not explicitly teach “selecting a set of operating parameters of a derailleur controlled by the manual control device based on a model identified by the model identification signal, so that the derailleur is controlled differently depending on the model of the manual control device which is present in the electronic system”.
	From the same field of endeavor, Miglioranza teaches “selecting a set of operating parameters of a derailleur controlled by the manual control device based on a model identified by the model identification signal, so that the derailleur is controlled differently depending on the model of the manual control device which is present in the electronic system (Col. 4 lines 40-47 teaches a component of an electronic bicycle gearshift comprising control electronics that receives the derailleur model identification signal and checks if it is in possession of a table of command values suitable for the derailleur model (implying that control electronics are associated with a specific set of operating parameters, and the operating parameters are associated with and differ according to the model identification signal) and if so, selects that table of command values to use to drive the derailleur (i.e. selects the table of command 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu and Kato to incorporate the teachings of Miglioranza to include in the method taught by the combination of Komatsu and Kato selecting a set of operating values of a derailleur controlled by the manual control device based on the model identified by the model identification signal where the set of operating parameters differ depending on the model identified as taught by Miglioranza.
	The motivation for doing so would be so that the part of an electronic bicycle system intended for recognizing the derailleur does not need to be redesigned for future systems, which will simply have an increasing number of sets of parameters enabled (Miglioranza, Col. 7 lines 1-5) and thus the derailleur will be able to select an appropriate set of operating parameters specific to a specific type of manual control device.

Claims 5-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2016/0185421 A1) in view of Miglioranza (US 9,469,376 B2), in view of Kato et al. (US 2017/0012455 A1), and further in view of Takebayashi (US 2009/0102628 A1).
Regarding claim 5, the combination of Komatsu, Miglioranza, and Kato teaches all the limitations of claim 4 above, and further teaches the bicycle manual control device “comprising at least one actuation detector configured to detect manual actuation of said at least one manual actuation member and generate at least one electrical-electronic command in response thereto (Fig. 2 and Par. [0063] lines 2-12 teaches the operating device 14 includes a shift operating switch US1 that receives an input upshift operation from the user and a shift operating switch DS1 that receives an input downshift operation from the user, where the signal controller SC1 is electrically connected to the shift operating switches US1 and DS1 and detects each of the input upshift operation and the input downshift operation; and Par. [0064] lines 6-11 teaches the signal controller SC1 generates an upshift signal in response to the input upshift operation of the shift operating switch US1 and generates a downshift signal in response to the input downshift operation of the shift operating switch DS1)”, however the combination of Komatsu, Miglioranza, and Kato does not explicitly teach “wherein the model interrogation signal modulates a power supply voltage to the bicycle manual control device”.
	From the same field of endeavor, Takebayashi teaches “wherein the model interrogation signal modulates a power supply voltage to the bicycle manual control device (Fig. 5 and Par. [0033] lines 1-8 teaches the opening and closing of three circuits by the selective operation of switches 16a-16c result in an operation signal (pulse) to be transmitted to a corresponding processing unit A, B, or C of the microprocessor 80 or 90 of the switch unit 16 or 18, respectively)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu, Miglioranza, and Kato to 
	The motivation for doing so would be to determine which of the switches was operated based on the signal (Takebayashi, Par. [0033] lines 9-13).
Regarding claim 6, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 5 above, and further teaches “(Takebayashi, Fig. 5, “switch sensor 16a (18a)”) wherein said at least one actuation detector is a normally open switch that interrupts a respective power supply voltage line, among a plurality of voltage lines, connected to ground (Takebayashi, Paragraph [0027], Lines 20-22, Paragraph [0033], Lines 1-3; also, it is well known in the art that all circuits must have a connection to ground)”.
Regarding claim 8, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 6 above, and further teaches “wherein the emitter is embodied within a microprocessor that includes a drive input (Takebayashi, Paragraph [0028], Lines 3-4, “two way wireless communication device 66”) to receive the interrogation signal (Kato, Fig. 26 wireless communication part 10C) (Takebayashi, Paragraph [0027], Lines 7-8)”.
Regarding claim 11, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 10 above, and further teaches “wherein said predefined identification pattern encodes a model of the bicycle manual control device according to a code having a length of at least one bit (Takebayashi, Paragraph [0043], Lines 1-5)”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2016/0185421 A1) in view of Miglioranza (US 9,469,376 B2), in view of Kato et al. (US 2017/0012455 A1), in view of Takebayashi (US 2009/0102628 A1), and further in view of Tolli (US 2007/0167086 A1).
Regarding claim 7, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 6 above, however the combination of Komatsu, Miglioranza, Kato, and Takebayashi does not explicitly teach “wherein the emitter of said model identification signal is embedded within a microprocessor that is connected between ground and a first one of said lines in parallel to a first one of said at least one actuation detector, and emits the model identification signal on said first line”.
	From the same field of endeavor, Tolli teaches “(Paragraph [0028], Lines 11-12) wherein the emitter of said model identification signal is embedded within a microprocessor that is connected between ground and a first one of said lines in parallel to a first one of said at least one actuation detector (Fig. 1, the primary devices 170 are shown to be in parallel to each other), and emits the model identification signal on said first line(Fig. 1, primary devices 170 (emitter taught by the combination of Komatsu, Miglioranza, Kato, and Takebayashi above) sends signals (control device model identification the combination of Komatsu, Miglioranza, Kato, and Takebayashi above) on first line to primary control module 120)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the combination of Komatsu, Miglioranza, Kato, and Takebayashi to further incorporate the teachings of Tolli and have the emitter connected between ground and the power supply in parallel with the actuation detector.
The motivation for doing so would be to supply power to a load applied by an electrical device (Tolli, Paragraph [0003], Lines 1-7).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2016/0185421 A1) in view of Miglioranza (US 9,469,376 B2), in view of Kato et al. (US 2017/0012455 A1), in view of Takebayashi (US 2009/0102628 A1), and further in view of Takamoto et al. (US 2015/0073656 A1).
Regarding claim 9, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 6 above, however the combination of Komatsu, Miglioranza, Kato, and Takebayashi does not explicitly teach “wherein at least one voltage line of said plurality of voltage lines is connected to a terminal of a connector that interfaces with the bicycle manual control device”.
	From the same field of endeavor, Takamoto teaches “wherein at least one voltage line of said plurality of voltage lines is connected to a terminal of a connector that interfaces with the bicycle manual control device (Paragraph [0066], Lines 1-3)”.
the combination of Komatsu, Miglioranza, Kato, and Takebayashi to incorporate the teachings of Takamoto to have at least one voltage line taught by the combination of Komatsu, Miglioranza, Kato, and Takebayashi connect to a connector terminal that interfaces with the bicycle manual control device as taught by Takamoto.
	The motivation for doing so would be to provide a bicycle component based on manually operated input members that are operatively coupled thereto (Takamoto, Par. [0005] lines 4-7).
Regarding claim 20, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 8 above, however the combination of Komatsu, Miglioranza, Kato, and Takebayashi does not explicitly teach “wherein the emitter of the model identification signal is embodied in a microprocessor that is configured to emit said model identification signal according to the predefined identification pattern in voltage in response to a voltage drop of a drive input thereof, that embodies said interrogation signal”.
	From the same field of endeavor, Takamoto teaches “wherein the emitter of the model identification signal is embodied in a microprocessor that is configured to emit said model identification signal according to the predefined identification pattern in voltage in response to a voltage drop of a drive input thereof, that embodies said interrogation signal (Par. [0119] lines 10-12 teaches power line communications using identifier information for the input switch .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu, Miglioranza, Kato, and Takebayashi to incorporate the teachings of Takamoto to have the emitter of the self-identification signal taught by the combination of Komatsu, Miglioranza, Kato, and Takebayashi be embodied in a microprocessor configured to emit the signal according to the predefined identification pattern in voltage in response to a voltage drop of a drive input as taught by Takamoto.
	The motivation for doing so would be to provide a bicycle component based on manually operated input members that are operatively coupled thereto (Takamoto, Par. [0005] lines 4-7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2016/0185421 A1) in view of Miglioranza (US 9,469,376 B2), in view of Kato et al. (US 2017/0012455 A1), in view of Takebayashi (US 2009/0102628 A1), in view of Tolli (US 2007/0167086 A1), and further in view of Takamoto et al. (US 2015/0073656 A1).
Regarding claim 19, the combination of Komatsu, Miglioranza, Kato, and Takebayashi teaches all the limitations of claim 6 above, and further teaches “wherein the emitter of the model identification signal is embodied within a microprocessor that includes a drive input (Takebayashi, Paragraph [0028], Lines 3-4, “two way wireless communication device 66”) to receive the interrogation signal (Kato, 10C) (Takebayashi, Paragraph [0027], Lines 7-8) to receive the interrogation signal on said second line (Takebayashi, Paragraph [0027], Lines 7-8)”. However the combination of Komatsu, Miglioranza, Kato, and Takebayashi does not explicitly teach “said drive input being connected to a second line of said plurality of voltage lines in parallel to a second one of said at least one actuation detector” and receiving the interrogation signal “as a modulation of the power supply voltage”.
	From the same field of endeavor, Tolli teaches “(Paragraph [0028], Lines 11-12) said drive input being connected to a second line of said plurality of voltage lines in parallel to a second one of said at least one actuation detector (Fig. 1, the primary devices 170 are shown to be in parallel to each other)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Komatsu, Miglioranza, Kato, and Takebayashi to incorporate the teachings of Tolli and have the emitter connected between ground and the power supply in parallel with the actuation detector.
	The motivation for doing so would be to supply power to a load applied by an electrical device (Tolli, Par. [0003] lines 1-7).
	However, the combination of Komatsu, Miglioranza, Kato, Takebayashi, and Tolli above does not explicitly teach the interrogation signal “as a modulation of the power supply voltage”.
	From the same field of endeavor, Takamoto teaches the interrogation signal “as a modulation of the power supply voltage 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Komatsu, Miglioranza, Kato, Takebayashi, and Tolli to incorporate the teachings of Takamoto to have the interrogation signal taught by the combination of Komatsu, Miglioranza, Kato, Takebayashi, and Tolli be a modulation of the power supply voltage as taught by Takamoto.
	The motivation for doing so would be to allow the communication interface to act as an electrical connection part of the controller (Takamoto, Par. [0065 lines 19-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doudoumopolous (US 2004/0124437 A1) teaches a self-identifying integrated circuit contains a primary function circuit and an immutable, unique identification code, which is presented at an output port thereof upon demand by, an external circuit

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665